O’Brien, J.:
In view of this written agreement, we think the learned trial judge was right in striking out all parol evidence which tended to vary or contradict it, and we are thus left to consider the evidence upon the other branch of the case as to the effect of the defendant’s promise to pay the $400 remaining due to plaintiff’s assignors provided the latter would go on with the work. The complaint having been dismissed, the appellant is entitled to have the most favorable inferences drawn from the testimony, and if such would warrant a submission to the jury, it was error to dismiss.
Although it is not specified, the theory upon which the learned judge undoubtedly proceeded was that while there was testimony tending to show that such a promise was made, it was one within the Statute of Frauds, and, therefore, not enforcible. The question, therefore, presented upon this appeal is, did such evidence tend to support a new and original agreement upon the part of the defendant with the plaintiff’s assignors, or was it a collateral agreement to answer for the debt of Stein metz?
In view of the masterly summary of the law upon this subject by Comstock, Cli. J., in the leading case of Mallory v. Gillett (21 N. Y. 412), which has been cited with approval, and followed down through a long line of cases, it only remains for us to apply the principles therein enunciated. There, as appears by the head note, “ the plaintiff having in his possession a canal boat belonging to A., and having a lien upon it for repairs made by him, delivered the boat to A., at the defendant’s request, and upon his verbal promise to pay the amount due for such repairs ; ” and it was held that there being no new consideration moving to the defendant, his promise was void under the Statute of Frauds. After enumerating and commenting upon the divisions into classes of the cases hot within the statute by Chief Justice Kent in Leonard v. Vredenburg (8 Johns. 29) the opinion proceeds as follows (p. 419): “ In the third class, the consideration, whatever its nature, moves to the person making the promise, and that also, as in all other cases of contract, may consist of benefit to him or harm to the party with whom he is dealing. This distinction is also extremely well expressed by Chief Justice Shaw, of the Supreme Court of Massachusetts. One class of cases (within the statute) he says, is 6 where the direct and leading object *408of the promise is to become the surety or guarantor of another’s debt; ’ the other class (not within the statute) is ‘ where, although the effect of the promise is to pay the debt of another, yet. the leading object of the undertaker is to subserve or promote some interest or purpose of liis own.’ '(Nelson v. Boynton, 3 Metc. 396-400.) Chief Justice Savage, in this State (Farley v. Cleveland, 4 Cow. 432, 439), made the same classification. ‘ In all these cases,’ he observed, referring to those which fall within the third class,6 founded on a new and original consideration of benefit to the defendant or harm to the plaintiff, moving to the pa/idy malciwy the promise, either from the plain tiff or original debtor, the subsisting liability of the original debtor is no objection to a recovery.’ In one respect this language of Chief. Justice Savage has greater precision than that of Chief Justice Kent. The latter speaks of the consideration, as ‘moving between the newly contracting parties.’ The former characterizes it as moving to the party making the promise. This description is more exact as well as more comprehensive, because it includes a variety of cases found in the books, where the new consideration springs from the original debtor and not the creditor, as for example, where the debtor, by conveyance of property, or otherwise, places a fund in the hands of a third person, the latter promising in consideration thereof to pay the debt.' * * Where the promise in this particular description of cases has been made directly to the creditor, the only question has been on the Statute of Frauds; and the rule is very .properly settled that they are not within the statute.” And on page 422 of the opinion is quoted with approval the reporter’s note in Farley v. Cleveland (supra), as follows : “ Where a promise to pay the debt of a third person arises out of some new consideration of benefit to the promisor or harm to the promisee, moving to the promisor, either from the promisee or the original debtor, sucli promise is not within the' Statute of Frauds, although the original debt still subsists and remains entirely unaffected by the new agreement.”
And in Walker v. Hill (119 Mass. 249) the facts were (as correctly stated in the head not-e): “ A. entered into a written contract with B., by which B. agreed to build a house and barn for A. and do all the carpenter’s work, and furnish all the material for a gross sum. B. afterwards ordered of 0. in his own name the windows and doors necessary for the house and barn, and after some of them *409were delivered and placed in the buildings, A. called at C.’s shop to get the rest of the windows, and was told by C. that he had doubts of B.’s solvency and had concluded not to trust him for the goods, and for that reason had withheld the remaining windows, and A. thereupon directed the plaintiff to send the goods to B. and charge them to A., and promised to pay for them. C. afterwards gave no credit to B., but wholly to A., but did not inform B. of the conversation, and afterwards delivered the goods to B. as he called for them. Held, in an action by 0. against A., that the jury were warranted in finding that the promise sued on was a promise to pay the defendant’s own debt, and not a promise to answer for the debt of another within the Statute of Frauds.”
Here the defendant made no contract to build the houses, but the testimony shows that he had a large pecuniary interest in having them completed, and such interest was as substantial as though he had the same amount of money involved in a transaction connected with the building of the houses by himself. The facts of the case at bar are stronger than those in the case cited, for the reason that the agreement here was with the knowledge of Steinmetz, and, therefore, no question could arise as did in that case, as to the liability of either of the contracting parties to Steinmetz for damages upon any alleged breach of the contract to furnish the same material to. him. It might be urged, then, that the effect of the transaction was to rescind or cancel the contract between the plaintiff’s assignors and Steinmetz, and to substitute a new and original agreement, by the terms of which, in consideration of. the defendant’s promise to pay the $400, the plaintiff’s assignors undertook to and did supply the material and do the work remaining to be done on the houses. And the fact that they had formerly made a similar contract with Steinmetz would not affect the defendant’s liability, because that contract we.think, was out of the way.
But even if we assume that the obligation of Steinmetz was continued and not extinguished, yet, within the third class enumerated in Mallory v. Gillett (supra), the jury might infer that the new promise of the defendant was founded upon a consideration moving directly to him from the promisees, namely, that they would go on and perform the labor and furnish the material to complete the half *410finished work. “ Where the primary debt subsists and was antecedently contracted, the promise to pay it is original when it is founded on a new consideration moving to the promisor and beneficial to him, and such that the promisor thereby comes under an independent duty of payment, irrespective of the liability of the principal debtor.” (White v. Rintoul, 108 N. Y. 227.) ' That the defendant was interested in having the buildings completed is shown by his testimony, already referred to : “We1 were anxious to get the title to my houses in order to save $30,000 in jeopardy ” that he had secured by mortgage on the nine houses, upon which there was a first mortgage of $166,000.
If the transaction, then, between the parties was as detailed by the agent of plaintiff’s assignors on his direct examination, supported, as it was, by two other witnesses, there was sufficient to go to the jury upon the question as to whether the defendant did not enter into a new and original agreement, which was not within the Statute of Frauds. The agent, however, upon cross-examination, slightly varied his testimony, and stated that what the defendant said was “ that he would pay the $100 and see that we were paid the balance.” This variation in the testimony did not change the nature of the obligation which the defendant assumed, because, whichever form of expression was used, it was evidence tending to support the view that the defendant, for his own benefit, after the plaintiff’s assignors had refused to go on with the.work, entered into a new and independent contract upon a new consideration, which was, therefore, a direct promise to pay his own debt, and not a collateral promise to pay the debt of another.
This variance, it is urged, was fatal to the plaintiff’s right to recover upon the authority of Turenne v. Washburne (47 N. Y. St. Repr. 206), which was a similar action brought by another material-man against this same defendant. If that case is not to be distinguished, then it must be regarded as overruled by that of Raabe v. Squier (148 N. Y. 81). There, as here, a sub-contractor, having refused to go on with his portion of .the work because he had not been paid by the contractor, was visited by the owners of the building, who stated “ that they wanted them finished, and that if the plaintiffs would go ahead and deliver the rest of the material they would see them paid therefor; that if Squier & Whipple did not *411pay they would take it out of the amount going to them and would pay the plaintiffs.” In discussing the liability of the promisors, under this agreement, Judge Haight, in his opinion, says: “ The promisors were the owners of the buildings in process of construction. The woodwork furnished by the plaintiffs was for their benefit. The contractors had neglected to pay the plaintiffs for the material furnished, and they refused to deliver more, as they had the right to do. Hnder such circumstances the promise was made, and it was in reliance upon the promise that the plaintiffs delivered the rest of the. woodwork. The promise thus made was original and founded upon, a new consideration, that of the goods. It was beneficial, as we. have seen, to the promisors, thus bringing the case within the rule stated by Finch, J., in White v. Rintoul” (supra). This case is a direct authority, and in principle controlling.
The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Van Brunt, P. J., and Rumsey, J., concurred; Ingraham, J., dissented.
Judgment reversed and new trial ordered, with costs to the appellant to abide event.